In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Velsor, J.), dated July 11, 1986, as denied, without prejudice to renewal, her motion for a psychiatric examination of the defendant husband, and (2) the defendant husband cross-appeals from so much of the same order as denied, without prejudice to renewal, his motion for a psychiatric examination of the plaintiff wife and their two children.
Ordered that the order is affirmed, without costs or disbursements.
The parties in this matrimonial action, as well as their oldest child, have been examined by the Forensic Services *426Division of the Nassau County Department of Mental Health. We conclude that Special Term properly denied the plaintiffs motion and the defendant’s cross motion for further psychiatric evaluations by the parties’ respective experts "absent any indication that the investigatory and analytical efforts of the Forensic Division were deficient in any respect” (Rosenblitt v Rosenblitt, 107 AD2d 292, 296; see also, Lohmiller v Lohmiller, 118 AD2d 760). Bracken, J. P., Rubin, Fiber and Spatt, JJ., concur.